Citation Nr: 0519039	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  97-18 167	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for calcaneal spur of the right heel.

2.  Entitlement to service connection for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
allergic rhinitis.  Also on appeal is a rating decision by 
the New York RO assigning an initial evaluation of 10 percent 
to service-connected calcaneal spur with heel pain, right 
foot.  The Roanoke, Virginia, RO is currently the Agency of 
Original Jurisdiction (AOJ). 

Appellant testified before the RO's Hearing Officer in 
September 1997, and he testified before the undersigned 
Veterans Law Judge in a Travel Board hearing in April 2005.  
Transcripts of those hearings have been associated with the 
file.

The issue of the evaluation of calcaneal spur, right foot, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with seasonal 
allergic rhinitis.

2.  Evidence of record shows that appellant had hay fever 
prior to military service.  Competent medical opinion states 
that appellant's condition was permanently worsened during 
military service.

3.  The file does not contain clear and convincing evidence 
to rebut the presumption of aggravation.


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
appellant's allergic rhinitis was aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  That was done in this case.  The 
Pelegrini decision also held that VA should advise appellant 
to "give us all you've got" in support of his claim.  This 
was not done prior to the initial adjudication, since the 
initial adjudication was made prior to enactment of the VCAA, 
although the requirements of the VCAA have been accomplished 
during the pendancy of this appeal.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.



II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
Report of Medical History at the time of his enlistment 
reported a history of hay fever, although the physician's 
Report of Medical Examination rated the sinuses as 
"normal."  In April 1982 appellant complained of watering 
eyes and runny nose, reportedly as happened every spring; the 
clinician's impression was hay fever.  In August 1982, 
appellant complained of sinus problems (nasal congestion and 
difficulty breathing) of one-week duration, and was treated 
with an antihistamine.  Appellant was treated for 
conjunctivitis (itching and discharge in the eyes) in January 
1980, April 1982, June 1982, and July 1982.  His chest X-ray 
in October 1982 was normal.  Appellant's separation physical 
examination in October 1982 noted sinuses as "abnormal" due 
to rhinitis.  

A private medical record shows that appellant received 
emergency room treatment at Hudson Valley Hospital in April 
1995 for seasonal allergic rhinitis.

Appellant received VA clinical treatment in April 1996 for 
nasal congestion and watering eyes.  The clinician's 
impression was allergic rhinitis.

Appellant submitted a claim for service connection for 
"allergies" in September 1996.

Appellant had a VA medical examination (nose and sinus) in 
October 1996.  He reported occasional nasal obstruction.  On 
examination, the nose and sinuses were unremarkable.  The 
examiner's impression was occasional nasal obstruction 
secondary to turbinate swelling, likely of allergic etiology.

Appellant also had a VA general medical examination in 
October 1996.  He reported a history of severe allergic 
rhinitis beginning in 1981.  Appellant complained of nasal 
congestion present all the time, but worse at night and in 
the Spring and Fall.  The examiner's impression was chronic 
recurrent allergic rhinitis.

RO issued a rating decision in November 1996 denying service 
connection for allergic rhinitis.  Appellant submitted a 
Notice of Disagreement (NOD) in February 1997 in which he 
stated that he began having problems breathing while on duty 
in Europe and was treated at a hospital for that problem. 

Appellant submitted a VA Form 9 in April 1997 in which he 
asserted that he was very healthy before entering the 
military, but that he began having trouble breathing while 
stationed in Germany in 1980.  Military doctors told 
appellant that he was having allergic reactions to the 
vegetation during field exercises, but appellant believes 
that he was misdiagnosed because his nostrils remained 
congested even on days when he was not having an allergic 
reaction.

Appellant presented to the VA clinic in April 1997 with 
allergy symptoms of sneezing, runny nose, congestion, and dry 
itchy eyes.  The clinician's impression was allergic 
rhinitis.

Appellant had a hearing before the RO's Hearing Officer in 
September 1997.  Appellant testified that prior to service he 
had symptoms of lightheadedness, sneezing, and swollen eyes, 
which became worse after he entered service (Transcript, pg. 
4).  During appellant's service in Germany, the vegetation in 
the forest caused him to have breathing problems and 
conjunctivitis (Transcript, pg. 5).  Appellant did not take 
medication prior to service, but was taking medication at the 
time of the hearing (Transcript, pg. 6).  Appellant's 
symptoms continued to get worse after he returned to the 
United States, but he did not seek treatment because he 
didn't want anyone to know about the condition.  (Transcript, 
pg. 9).  Appellant did not identify his allergies to a 
medical practitioner until 1989 or 1990 (Transcript, pg. 10-
11).        

In November 1997, appellant presented to the VA clinic with 
symptoms of upper respiratory infection (URI) and congestion, 
with sneezing and dry hacking cough.  The clinician's 
impression was seasonal URI.

Appellant received VA clinical treatment for seasonal 
allergies in April 1998, manifested by symptoms of sinus 
congestion, ear pain and fullness, and scratchy throat.  The 
clinician's impression was allergic rhinitis and left otitis 
media.  

Appellant was scheduled for a VA medical examination (nose 
and sinus) in August 1998 but he failed to report for the 
scheduled examination.

Appellant received treatment by VA for head and chest colds 
in January and February 1999.

In March 1999, appellant presented to the VA optometry clinic 
with redness, discharge, and crusting of both eyes.  The 
clinician's assessment was allergic conjunctivitis.

Appellant had a VA medical examination (nose, sinus, larynx 
and pharynx) in June 2003.  The examiner reviewed appellant's 
medical record and C-file, and noted that appellant's in-
service symptoms were consistent with seasonal rhinitis, with 
the symptoms from appellant's military service continuing 
after discharge.  Appellant complained of current nasal 
congestion with clear discharge, sneezing, conjunctivitis 
with pruritic eyes and nose, and occasional interference with 
breathing through his nose.  Appellant stated that he did not 
have prurulent discharge on a regular basis, but that he 
contracted sinusitis two to three times per year, during 
which times he would have prurulent discharge.  Appellant 
reported intermittent, but not chronic, sinusitis.  Appellant 
reported a pattern of having allergic rhinitis symptoms three 
months out of the year, typically during change of season in 
Spring, Summer, and Winter.  Symptoms would last daily for a 
month and progressively worsen until they culminated in 
sinusitis, which would require treatment with antibiotics.  

On physical examination, there was no nasal obstruction and 
no evidence of sinusitis.  The examiner's diagnosis was 
seasonal allergic rhinitis.  The examiner noted that review 
of appellant's C-file showed onset of symptoms prior to 
military service, worsening of symptoms during military 
service as shown by need for medication, and increasing 
symptoms of congestion, rhinorrhea, conjunctivitis, and 
episodes of sinusitis.

Appellant testified in a Travel Board hearing in April 2005.  
Appellant testified that his rhinitis is not seasonal, but 
rather a constant year-round condition that began during his 
military service (Transcript, pg. 7).  The condition is 
manifested by running eyes, earache, scratchy throat, and 
shortness of breath (Transcript, pg. 7).  The condition began 
immediately upon appellant's arrival in Germany (Transcript, 
pg. 8).   Appellant has been given medications, but these 
have provided only temporary relief because the symptoms have 
always returned (Transcript, pg. 8).
    
III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  By "clear 
and unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  

A veteran is entitled to service connection for a disorder 
present in service unless the disorder was noted in the 
induction physical examination or unless clear and 
unmistakable evidence shows that the condition preexisted 
service.  Junestrom v. Brown, 6 Vet. App. 264, 266 (1994).  
Only such conditions as are recorded in physical examination 
reports are to be considered as "noted;" the veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury preexisted service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

In this case, the Report of Medical Examination at time of 
enlistment did not note rhinitis or other sinus condition, 
but appellant's own Report of Medical Examination states that 
he had hay fever prior to service, and the examining 
physician transcribed "hay fever" onto the Report of 
Medical Examination.  The Board finds that the evidence shows 
by clear and unmistakable evidence that the onset of allergic 
rhinitis preexisted service.   
 
After having determined the presence of a preexisting 
condition, the Board must determine whether there has been 
any measured worsening of the disability during service, and 
then whether this constitutes an increase, permanent in 
nature, in the disability.  Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  In this case, the VA medical examiner in June 2003 
stated that, based on his review of the file, appellant had 
onset of symptoms prior to service and these symptoms were 
aggravated during service, as shown by the need for 
medication and increasing symptoms of congestion, rhinorrhea, 
conjunctivitis, and episodes of sinusitis.  The medical 
examiner also stated that appellant's military service 
symptoms continue, indicating that the worsening was 
permanent.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board 
accordingly finds, based on the report of the VA medical 
examiner, that appellant's symptoms were measurably and 
permanently worsened during military service. 
 
Presumption of aggravation is triggered by evidence that a 
preexisting disability has undergone a permanent increase in 
severity during service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation.  38 C.F.R. § 3.306(b) (2004).  In this case, the 
file does not contain clear and unmistakable evidence to 
rebut the presumption of aggravation, and the Board finds 
that the presumption of aggravation applies.
 
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is at least in equipoise, and the doctrine of 
reasonable doubt applies.


ORDER

With resolution of reasonable doubt in the veteran's favor, 
service connection for allergic rhinitis is granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  In 
part, the VCAA requires VA to notify a claimant of the 
provisions of the VCAA and also to notify the claimant of the 
evidence necessary to develop his claim.  The VCAA also 
imposes an enhanced duty to assist a veteran in developing 
his claim, including providing medical examination or 
obtaining medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  The case is being remanded 
because the Board has determined that additional development, 
including a new medical examination, is necessary at this 
point under VA's duty to assist.

Appellant testified in a Travel Board hearing in April 2005 
that he had undergone surgery for his service-connected right 
heel condition on March 21, 2005, at the McGuire VA Hospital.  
Evaluation of appellant's service-connected disability 
requires review of the clinical records pertaining to the 
surgery, and also requires that appellant have a new medical 
examination to assess the postoperative residuals of his 
disability.    

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  To the extent that appellant's 
assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.  

2.  RO should obtain the medical 
records relating to appellant's March 
2005 heel surgery, to include the pre-
operative records, the operative 
report, and post-operative clinical 
records, and associate those records 
with the file. 

3.  Thereafter, appellant should be 
scheduled for appropriate examination 
at a VA Medical Center to determine the 
current severity of his service-
connected right foot disability.  The 
examiner should review the C-file in 
conjunction with the examination and 
record that he/she has done so.  The 
examiner should perform all appropriate 
tests and should note the results in 
detail, including DeLuca factors.  The 
examiner should state medical findings 
in terms consistent with the schedular 
rating criteria, and should 
specifically state whether the 
manifestations of appellant's service-
connected calcaneal spur (as 
distinguished from his nonservice-
connected disorders such as pes planus 
and plantar fasciitis) are moderate, 
moderately severe, or severe.  If the 
manifestations of appellant's service-
connected and nonservice-connected 
disabilities cannot be differentiated 
without resorting to speculation, that 
fact should be noted in the examination 
report.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate the 
issue of evaluation of appellant's 
service-connected calcaneal spur, right 
foot.      

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until she is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


